DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 03 May 2021 has been entered; claims 1, 3-7, 10, 12, 13, and 15-22 remain pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pages 5-6 of the Remarks, filed 03 May 2021, with respect to the rejection of claims 8 under 35 USC 112(b) and the rejection of claim 12 under 35 USC 112(d) have been fully considered and are persuasive.  The rejection of claims 8 under 35 USC 112(b) and the rejection of claim 12 under 35 USC 112(d) have been withdrawn in light of Applicant’s amendments to the claims.
Applicant's arguments, see Pages 6-8 of the Remarks, filed 03 May 2021, with respect to the rejection of claims 1-8, 10, 12, 13, and 15-22 under 35 USC 103 have been fully considered but they are not persuasive.  Applicant argues on Pages 6-7 of the Remarks that the combination of an acid cleaning solution (AC-A) and an oxidizer sanitizing solution (O-A) provide surprisingly synergistic results with respect to a commercial sanitizer (CS-A).  In 
Applicant shows unexpectedly better results for the AC-A + O-A combination than a commercial sanitizing solution which has very different components as compared to the AC-A and O-A solutions; therefore, it is difficult to ascribe the better results only to the presence of the components of both the AC-A and O-A solutions, or even by comparing each of AC-A and O-A individually with CS-A. Even more pertinently, that the AC-A + O-A combo performs better than the CS-A solution is not particularly relevant to the applied art, which teaches two administrations of a cleaning solution having components which meet the limitations of the recited cleaning and sanitizing solutions, which has different components than those disclosed for the CS-A solution in Table 6. For at least these reasons, the rejections are maintained below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 3, the limitations recite that the organic acid in the cleaning solution comprises a combination of methyl sulfonic acid and formic acid; however, claim 1 recites that the organic acid in the cleaning solution is a combination of at least two organic acids selected from formic acid, citric acid, and lactic acid”.  Recitation of “methyl sulfonic acid” in claim 3 appears to broaden the group of organic acids in the cleaning solution.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-6, 10, 12, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schact et al. (U.S. Patent Publication # 2009/0200234) in view of Oakes et al. (WO # 93/01716), hereinafter referred to as “Schact” and “‘716” in the rejections below.
With respect to claims 1, 3-6, 10, 12, 15, 16, 18, 19, 20, and 21, Schact teaches a method of cleaning a membrane element within a membrane system, the method comprising applying a first cleaning solution comprising an active oxygen use solution and an alkaline override use solution to the membrane surface [0114] for between 2 and 30 minutes [0127] and then applying a second cleaning solution comprising an active oxygen use solution and an alkaline override use solution [0114] for between 5 and 15 minutes or for a sufficient amount of time [0129]. The temperature is less than 125 degrees but greater than 60 degrees F [0131]. The system is found in use in the food, dairy and beverage industries [0007]. The membranes include ultrafiltration membranes [0005, 0139] or polyamide reverse osmosis membranes [0009] and polymeric membranes [0151].
The active oxygen use solution includes peroxy compounds [0050] (“oxidant”) which comprise peroxide/peracid combinations [0051], wherein the peracids comprise percarboxylic acids [0047] including peracetic acid [0050], additional organic acids [0054-0056], a stabilizer [0098] present at 0.005-0.1 wt% [0106] (significantly overlapping the recited range), and a surfactant [0041]. 
The active oxygen use solution includes active ingredients at from 0.01% to 10 % [0041]. The peroxy compound is present at from 0.01 wt% to 1 wt % [0052]. The remaining of the up to 10% being other active ingredients including surfactants or organic acids [0041]. “The amount of active oxygen source in the active oxygen use solution is dependent on a variety of factors including, for example, the type of surface to be cleaned, and the amount and type of soil present on the surface” [0052]. Additional acidic components include mixtures of organic acids such as lactic acid, acetic acid, citric acid and methane sulfonic acid [0054]. It is submitted that the amount of peroxy compound is clearly a result effective, routinely optimized variable. 
Regarding the amount of percarboxylic acid in claims 1 and 12, Schact does not teach the amount of percarboxylic acid in ppm; however, as is clear in the rejection of Claim 1 above, the amount of oxygen donator is widely recognized as result effective variable which is optimized through routine experimentation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, the Schact discloses that the percarboxylic acid component is part of the peroxygen compounds which include the oxidant and the peracid [0051, 0051], which is present at preferably 0.15wt% [0052], a total amount which can comprise the recited ranges for the oxidant and percarboxylic acid. 
The active oxygen use solution may also comprise a surfactant including an anionic surfactant [0074]. The amount of surfactant in the active oxygen use solution is from about 0.01 wt% to about 4 wt % [0094]. The surfactant is an anionic surfactant [0080] including linear alkyl benzene sulfonate [0084].
Schact teaches that “Any order of application of activator complex (either alone or as part of the active oxygen solution or alkaline override use solution), active oxygen use solution, and alkaline override use solution that results in effective soil removal can be used with 
Schact discloses a hydrotrope coupler [0109], which may be present in the compositions of the invention to provide additional desired properties [0108].  Schact teaches that the hydrotope coupler is a solubilizing intermediate and that the hydrotope coupler is one of a few optional additives which can be present.  Although no percentage is disclosed, the Examiner submits that it is within the skill of the art to determine whether the hydroptope coupler is needed, and if it is, it would be within the skill of the ordinary artisan to optimize the amount of hydrotope coupler in the composition, based on a desired solubility. 
In [0014], Schact teaches first applying an active oxygen use solution (which includes the organic acid, surfactant, and oxidant as explained above) and then follow with another application of the active oxygen use solution (which includes the organic acid, surfactant, and oxidant as explained above). Therefore, the first application would have the organic acid and surfactant as required and the second application would have the oxidant, resulting in the sanitizing solution in Claim 1.
It is also made clear in Schact that the order of addition of chemicals for cleaning is not critical and is merely optimized through routine experimentation (see citations above). See MPEP 2144, IV., C, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Schact clearly teaches that one application of solution is followed by another without rinsing, the order of which the chemicals applied is prima facie obvious.
Further, in the prior art ‘716 teaches that generally in cleaning in place applications, the surface is first treated with a detergent solution (i.e. surfactant) and then adding a 
One of ordinary skill in the art at the time of the invention would have found it obvious to modify Schact and apply the surfactant with the organic acid in the first application of solution and then add a sanitizing composition comprising the peroxy compound after because ‘716 teaches that the surfactant (detergent) will first remove unwanted materials off the membrane and then the peroxy sanitizing agent will kill any microbial activity.
It is clear from both Schact and ‘716 that the order of addition of chemicals, without a showing of unexpected results, is accomplished through routine experimentation in the art. While Schact teaches the order of addition in their subsequent application of the cleaning solution comprising all three components (organic acid, surfactant, and oxidant), ‘716 reinforces that the order of addition is routinely optimized for various purposes.
Schact in view of ‘716 does not teach the log reduction of the applied method; however, the method and the chemicals are the same. Therefore, one of ordinary skill in the art at the time of the invention would have found it obvious that the log reduction of specific target components would be the same.
Regarding claim 13, Schact teaches that the solution comprises hydrogen peroxide [0050], acetic acid [0054], peracetic acid [0050], and hydroxyethylidene phosphonic acid [0105].
Regarding claim 17, Schact in view of ‘716 does not teach a comparison of methods of different chemicals using the specific testing method claimed; however, the method is made obvious by the prior art and, therefore, the same method would have the same outcome.

Claims 7 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schact et al. (U.S. Patent Publication # 2009/0200234) in view of Oakes et al. (WO # 93/01716) as applied to claim 1, and further in view of Li et al. (US Pub. No. 2017/0173642), hereinafter referred to as “Schact”, “’716”, and “Li” in the rejections below.

Li teaches a method of membrane cleaning wherein the anionic surfactant is sodium lauryl sulfate [0111].
Given that Schact teaches the surfactant to be a wide variety of surfactants, not particularly limited to the surfactants listed, one of ordinary skill in the art at the time of the invention would have found it obvious to use sodium lauryl sulfate as the anionic surfactant as it is recognized in the art for the same purpose - cleaning membranes - and it is a common, well-known surfactant.

With respect to claim 22, Schact in view of ‘716 does not teach the configuration of the polymeric membrane.
Li teaches a method of chemical cleaning in place of membranes wherein the membranes treated with chemical in place cleaning include spiral wound, plate and frame, hollow fiber, and spiral [0052].
One of ordinary skill in the art at the time of the invention would have found it obvious to use the method of Schact in view of ‘716 to treat these specific types of membranes because it is known to clean in place these types of membranes using chemical solutions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        06 May 2021